NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plain,tiff-Cross Appellan,t,
V.
BRIDGEPORT FITTINGS, INC.,
Defendan.t-Appellant.
2010-1377, -1400, -1408
Appea1s from the United States District Court for the
Middle District of Pennsylvania in consolidated case nos
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
I'1€I'.
ON MOTION
_ ORDER
The parties move jointly to stay briefing in these ap-
peals pending this court’s disposition in Arlin,gt0n Indus.,
Inc. v. Bridgeport Fittings, In,c., 2010-102-5.
The parties state that these appeals and 2010-1025
involve the same parties, counsel, patent, and disputed
claim tern1S, and that briefing in 2010-1025 is con1plete.
The court agrees that a stay is warranted

ARLlNGTON INDUSTRIES V. BRlDGEPORT 2
Accordingly,
IT ls ORDERED THA'r:
(1) The motion is granted Arlington Industries, Inc.
and Bridgeport Fittings, Inc. are directed to respond
within 14 days of the issuance of the mandate in Arling-
ton In,dus., Inc. v. Bridgep0rt Fittin,gs, In,c., 2010-1025
how these appeals should proceed.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear Arlin,gton In.dus., Inc. u.
Bridgeport F1lttings, Inc., 2010-1025
FoR THE COUR'r
AUG 1 0 2010
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Kathryn L. Clune, Esq.
Deanne E. Maynard, Esq.
s 17
'iP.»a..mR
L C|RCU|T
AUE 100 2010
1mHoRsALv
am
=
ih
§§
g$F